Citation Nr: 1001208	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-30 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right eye 
disability; and if so, whether the claim may be granted.

2.  Entitlement to service connection for a left eye 
disability.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a rating decisions dated in 
March 2006 and June 2008 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In August 2009, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The Board notes that the Veteran's contracture of his hands 
has in the past been linked to his alcohol use.  Although the 
Veteran has apparently been sober for more than 10 years, the 
record suggests that the Veteran's alcohol use is related to 
his service-connected PTSD.  The Veteran stated in November 
1981 that he had to get half drunk before he could get to 
sleep.  In December 1993, a VA provider noted that the 
Veteran reported some incidents that occurred in Vietnam that 
sounded much like trauma events and also reported nightmares 
unless he got very drunk prior to going to bed.  A February 
2006 Vet Center Assessment noted that the veteran used 
alcohol as a coping mechanism for his daily problems with 
reexperiencing, arousal, and avoidant behaviors that were not 
present before his Vietnam experiences.  Thus, the issue of 
entitlement to service connection for contracture of the 
hands, diagnosed as Dupuytren's contracture, as secondary to 
service-connected disability has been raised by the record 
and is referred to the RO for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is currently receiving disability benefits from 
the Social Security Administration (SSA).  At an RO hearing 
in September 1995, the Veteran testified that he was 
receiving SSA benefits due to his disabilities of 
contractions of both hands and vision problems.  VA is 
required to obtain evidence from SSA including decisions by 
the administrative law judge, and give the evidence 
appropriate consideration and weight.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).

The appellant receives routine treatment at the Huntington 
VAMC and at the Logan Vet Center Outstation in Henlawson.  
While this case is in remand status, the RO should obtain all 
records of current treatment from these facilities.  In 
reviewing the VA records in the file, the Board notes no 
records were obtained since May 2009.  

With respect to the issue of entitlement to a TDIU, given 
that the issue of entitlement to service connection for 
contracture of the hands, diagnosed as Dupuytren's 
contracture, as secondary to service-connected disability has 
been raised by the record, if granted, this could result in 
eligibility for a TDIU, the Board finds that the claim for a 
TDIU is inextricably intertwined with this referred claim, 
and that the claim for a TDIU should be considered after the 
decision is rendered on the referred claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a Veteran's claim for 
the second issue).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for his visual 
impairment or his PTSD that is not 
evidenced by the current record.  If so, 
the Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  These records should then be 
obtained and associated with the claims 
folder.  The Veteran should be advised 
that he may also submit any evidence or 
further argument relative to the claim at 
issue.  In any case, copies of all VA 
outpatient treatment records from May 
2009 from the Huntington VAMC should be 
obtained and associated with the claims 
file.     
  
2.  The Veteran's medical and 
adjudication records should be requested 
from SSA. All efforts to obtain these 
records should be fully documented, and 
SSA should provide a negative response if 
records are not available.
 
3.  The referred claim of entitlement to 
service connection for entitlement to 
service connection for contracture of the 
hands, diagnosed as Dupuytren's 
contracture, as secondary to service-
connected disability should be developed 
and adjudicated.

4.  The Veteran should be scheduled for 
an appropriate VA examination.  A list of 
all the Veteran's service-connected 
disabilities and the claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.    

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran is unable to obtain 
or maintain substantially gainful 
employment solely as a result of his 
service-connected disabilities.  
In doing so, the examiner also must 
consider the Veteran's education, 
experience, and occupational background 
in determining whether he is unable to 
secure or maintain gainful employment in 
light of his service-connected 
disabilities (standing alone). 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).
  
5.  The case should be reviewed on the 
basis of the additional evidence.  The 
Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


